Citation Nr: 0947551	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) with dysthymia, greater than 30 
percent prior to June 10, 2003, greater than 50 percent prior 
to July 29, 2004, and greater than 70 percent from July 29, 
2004.

2.  Entitlement to a higher combined evaluation for the 
Veteran's service connected disabilities.

3.  Entitlement to service connection for leishmaniasis, to 
include a skin condition.  

4.  Entitlement to service connection for bilateral plantar 
fasciitis.

5.  Entitlement to service connection for a left ankle 
condition.

6.  Entitlement to service connection for a right ankle 
condition.  

7.  Entitlement to an increased rating for myofascial pain 
syndrome with fibromyalgia, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 
1985 and from May 1989 to August 1994, including service in 
Southwest Asia.  

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In a May 2009 rating decision, the RO granted service 
connection for dysthymia by including include the condition 
of dysthymia with the Veteran's evaluation and diagnosis of 
PTSD.  The Veteran's psychiatric symptoms were first 
attributed as dysthymia and then further classified and 
diagnosed as PTSD.  The RO thus amended the current service 
connected diagnosis as PTSD with dysthymia, indicating that 
the condition were in and of themselves inextricably 
intertwined.   

In the same May 2009 rating decision, the RO granted service 
connection for the Veteran's symptoms of pain involving the 
right ankle, left ankle and bilateral plantar fasciitis as 
they related to the Veteran's overall disability picture 
classified as myofascial pain syndrome with fibromyalgia.  It 
did so by indicating there was no diagnosed disability 
involving the ankles and that they could not delineate 
between the Veteran's non-service connected symptoms and 
those symptoms of pain involving the feet that are directly 
related to the Veteran's myofascial pain syndrome with 
fibromyalgia.  However, the Board notes that there are 
indications in the record of both arthritic changes in the 
Veteran's ankles, as well as pain that may be separately 
evaluated as bilateral plantar fasciitis.  Therefore, these 
issues are still considered opened by the Board.  

The issues of service connection for right and left ankle 
conditions, service connection for bilateral plantar 
fasciitis and an increased rating for myofascial pain 
syndrome with fibromyalgia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal concerning entitlement to 
service connection for leishmaniasis, to include a skin 
condition via an August 2009 letter.  

2.  From January 10, 2002 to June 9, 2003, the Veteran's PTSD 
is manifested by no more than occupational and social 
impairment with occasional decrease in efficiency and 
intermittent periods of inability to perform tasks due to 
symptoms such as depressed mood, intrusive thoughts, anxiety, 
suspiciousness, and chronic sleep impairment.

3.  From June 10, 2003 to July 28, 2004, the Veteran's PTSD 
is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as hypervigilance, flattened affect, 
irritability, depression, panic attacks, nightmares, social 
avoidance, and difficulty in dealing with social gatherings 
and work situations.

4.  From July 29, 2004, the Veteran's PTSD is manifested by 
no more than occupational and social impairment with 
deficiencies in most areas due to such symptoms as 
hypervigilance, flashbacks, nightmares, isolation and social 
avoidance, irritability, depression and difficulty in 
adapting to stressful situations (including a work situation) 
and difficulty in establishing and maintaining effective work 
and social relationships.

5.  The combined disability rating for the Veteran's service-
connected disabilities was correct throughout the entire 
appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for 
leishmaniasis, to include a skin condition, have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  Although a 30 percent for PTSD with dysthymia, at least 
for the period from January 10, 2002 to June 9, 2003, has 
been established, the criteria for a rating in excess of 30 
percent for this same condition prior to June 10, 2003, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.31, 3.157(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).

3.  The criteria for a rating in excess of 50 percent for 
PTSD with dysthymia, for the period from June 10, 2003 to 
July 28, 2004, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411.

4.  The criteria for a rating in excess of 70 percent for 
PTSD with dysthymia, for the period from July 29, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411.  

5.  The claim for a higher combined disability rating for the 
Veteran's service-connected disabilities is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 
4.26 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

The Veteran submitted a written statement in August 2009 
indicating that he was withdrawing his appeal for entitlement 
to service connection for leishmaniasis, to include a skin 
condition.  Therefore, the Board finds that the appeal for 
the claim has been withdrawn.  38 C.F.R. § 20.204.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for leishmaniasis, to 
include a skin condition, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
this issue.  Therefore, the Board has no jurisdiction to 
review the issue.  Accordingly, the issue of entitlement to 
service connection for leishmaniasis, to include a skin 
condition, is dismissed.

II.  Increased Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do show 
distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, 
staged ratings are warranted.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Background and Analysis

After the date of the receipt of the Veteran's original claim 
for service connection for PTSD in October 1997, but prior to 
the February 2002 rating decision that established service 
connection for PTSD, evaluated as 10 percent disabling, the 
Veteran submitted a statement in January 2002 that requested 
a review of the most recent VA psychiatric notes for his 
PTSD.  The information of record also indicates that in April 
2002, the Veteran requested a compensation and pension 
evaluation examination for PTSD.  While the Veteran did 
submit a statement in April 2002, the context of that 
statement does not indicate a dissatisfaction with and a 
desire for appellate review of the initial 10 percent rating 
or the October 1997 effective assigned, following the grant 
of service connection for PTSD.  Compare Statement from the 
Veteran, dated April 1, 2002, with 38 C.F.R. § 20.201 (2002, 
2009) (defining a notice of disagreement).  This is so 
because of the expressed intent of the Veteran to secure an 
increase in the rating for his PTSD, based upon facts 
different from those already considered.  In the April 2002 
statement, the Veteran specifically related that he was 
seeking an increased evaluation for his PTSD based on 
additional evidence, thereby warranting reevaluation.  
Therefore, considering the actual words and the context in 
which they were written, the Board does not construe the 
April 2002 statement as a notice of disagreement with the 
February 2002 rating decision.  See Grantham v. Brown, 111 
F.3d 1156 (1997); see also 38 C.F.R. § 20.304 (1997, 2009) 
(the filing of additional evidence does not extend the time 
limit for initiating an appeal).  Hence, the PTSD issues 
appealed in this case are not implicated by the ruling in 
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the RO appropriately accepted the Veteran's 
January 2002 statement, along with the attached VA medical 
records, as a new claim for an increased rating for PTSD.  By 
a rating decision in March 2003, the RO recharacterized the 
Veteran's service-connected psychiatric disorder, as PTSD 
with dysthymia, and granted a 30 percent rating for this 
condition from the date of receipt of the claim for increase, 
January 25, 2002.  A December 2004 rating decision increased 
the rating to 50 percent, effective June 10, 2003.  An August 
2006 rating decision increased the rating to 70 percent, 
effective July 29, 2004.  The RO has staged the ratings, in 
that the RO has assigned separate periods of times for 
different levels of compensation during the course of the 
Veteran's appeal.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In any event, a favorable RO evaluation during 
appeal does not abrogate appellate review where the increased 
evaluation, albeit staged, does not represent the maximum 
benefit permitted by law.  AB v. Brown, 6 Vet. App. 35 
(1993).  

In connection with the current appeal, VA medical records 
dated from January 10, 2002, show the Veteran reported 
feelings of depression, hopelessness and worthlessness, with 
poor sleep and flashbacks.  The Veteran's concentration was 
poor and his energy level was low.  The examiner observed 
that the Veteran's speech was nonpressured, relevant and 
coherent.  He had no suicidal/homicidal ideation, no 
delusions and no obsession.  There were no auditory, visual 
or tactile hallucinations noted.  Judgment and insight were 
good and the Veteran was reported to have a Global Assessment 
of Functioning (GAF) score of 60.  A November 2002 VA 
treatment record showed depression, hopelessness and 
worthlessness, with poor sleep and flashbacks of bodies and 
burnt carcasses.  He reported missing six to eight days of 
work in the last three months due to feeling depressed.  Mood 
was cautious and concerned.  There were no auditory, visual 
or tactile hallucinations noted.  Judgment and insight were 
good and the Veteran was reported to have a Global Assessment 
of Functioning (GAF) score of 60.  

A November 2002 VA examiner noted that the Veteran reported 
feeling guilt related to the number of casualties Iraqi's had 
suffered during the war.  He distracts himself from memories 
of the Persian Gulf War, but experiences significant problems 
with intrusive thoughts and memories of experiences during 
times when he relaxes.  The Veteran described visual 
flashback, and multiple nightmares per month related to war 
themes.  The Veteran presented as clean, appropriately 
groomed and casually dressed.  He was alert, attentive and 
oriented times four. His affect was of normal intensity and 
reflected sadness and concern.  The Veteran's mood was 
somewhat depressed and anxious.  His sleep was reported as 
often fitful and poor, and his appetite has been poor.  The 
Veteran denied any history of auditory hallucinations or 
delusions.  Thought content was rational and the Veteran 
denied any suicidal ideation or intent.  Insight and judgment 
were impaired.  The Veteran described some degree of social 
detachment and found himself more irritable and withdrawn 
from people since service.  The examiner found the Veteran 
was ale to function adequately in terms of educational and 
occupational advancement.  The Veteran was reported to have a 
GAF score of 60.  

VA treatment records 2003 and 2004 show continued treatment 
for the Veteran's PTSD.  A June 10, 2003 VA treatment record 
showed the Veteran reported depression, hopelessness and 
worthlessness, with poor sleep and flashbacks of bodies and 
burnt carcasses.  He reported missing six to seven days of 
work in the last three months due to feeling depressed.  Mood 
was concerned.  There were no auditory, visual or tactile 
hallucinations noted.  Judgment and insight were good and the 
Veteran was reported to have a GAF score of 60.  In April 
2004, the Veteran reported feelings of panic and anxiety and 
that he was having panic attacks.  Concentration was poor.  
Flashbacks were reported and his mood and affect were 
anxious.  He reported depression, hopelessness, worthlessness 
and guilty feelings.  The Veteran was found to have a GAF of 
50.  

On July 29, 2004 the Veteran reported he was having panic 
attacks and hallucinations.  He reported feelings of panic 
and anxiety three times a week.  He was isolating himself for 
the most part.  His concentration was poor, energy level was 
low and he had problems at work.  The Veteran continued to 
report flashbacks and his productivity level at work had 
fallen.  His mood was anxious and depressed and his affect 
was depressed.  The Veteran was reported to have a GAF score 
of 49.  

An October 2004 VA examiner reported that the Veteran 
presented as soft spoken and sincere, with no evidence of 
pressured speech.  Grooming was casual and appropriate.  
Social skills were appropriate.  Thought processes were 
clear, cogent and coherent.  The Veteran did not appear 
paranoid of delusional, but reported visual flashbacks 
occurring two to three times per week regarding war-time 
experiences.  The Veteran reported poor sleep and had a 
variety of disturbing dreams.  His appetite was erratic and 
the Veteran was having difficulty with heightened 
anxiety/possible panic attacks which occur two to three times 
weekly.  Pragmatic and abstract reasoning appeared 
unaffected.  There was no evidence of significant short term 
memory or concentration problems and judgment and insight 
were good.  The Veteran avoids crowds and would not be able 
to attend a football game or concert.  He prefers to sit with 
his back to the wall.  The Veteran reported he missed 12 days 
in the last 3 months from work.  He has no social friends and 
has minimal contact with his own family.  The Veteran also 
reported that he started to drink alcohol in the last year.  
The Veteran was reported to have a GAF score of 55-60. 

A December 2004 VA treatment record showed the Veteran's mood 
was anxious and his affect was fearful and anxious.  He was 
experiencing nightmares, flashbacks and startles reactions.  
Judgment and insight were good.  The Veteran reported 
difficulty falling and staying asleep, irritability, anger, 
difficulty concentrating, hypervigilance, exaggerated startle 
response.  He was isolative withdrawn and reported family 
life problems.  The Veteran was reported to have a GAF score 
of 45.  

The Veteran's wife submitted a statement in August 2006 where 
she indicated that the Veteran suffered from nightmares and 
hallucinations, as well as fatigue, from his PTSD.  She also 
submitted another statement in October 2006 where she 
repeated her contentions

An October 2007 VA treatment record indicated the Veteran 
reported that he had been doing well and denied having any 
major problems from his PTSD.  His mood was good and his 
judgment and orientation were fair. 

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

A.  Prior to June 10, 2003

A 30 percent rating was assigned for the Veteran's PTSD with 
dysthymia in a March 2003 rating decision.  Such rating was 
assigned effective from January 25, 2002, based on the date 
of receipt of the Veteran's claim for increase.  However, 
pursuant to 38 C.F.R. § 3.157(b)(1) (1997, 2009), the date of 
VA outpatient or hospital examination report will be accepted 
as the date of receipt of a claim for increase, when such 
report relates to examination or treatment of a service 
connection disability.  Here, the record contains a January 
10, 2002, VA outpatient report pertaining to a psychiatric 
examination of the Veteran's service connection PTSD with 
dysthymia.  As such, this January 2002 VA outpatient report 
may be accepted as a claim for increase, and may be 
considered for purposes of determining the appropriate 
disability rating in light of that date under Diagnostic Code 
9411.  See also 38 C.F.R. § 3.31 (1997, 2009) (Payment of 
monetary benefits based on increased awards of compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective).

In this context, the Board finds that that the record 
evidence from January 10, 2002 to June 9, 2003, meets only 
the criteria for a 30 percent rating for the Veteran's PTSD.  
As aptly noted by the record above, the Veteran had symptoms 
of depressed mood, intrusive thoughts, anxiety, 
suspiciousness, and chronic sleep impairment, due to PTSD.  
These symptoms, along with GAF score indications as high as 
60 indicate that the Veteran met the criteria for a 30 
percent rating.

The Veteran's symptoms prior to June 10, 2003, do not meet 
the criteria for a 50 percent rating for PTSD.  None of the 
evidence of record prior to June 10, 2003 shows flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks) or impaired abstract 
thinking; 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Consequently, the Board finds that the disability picture for 
the Veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 50 percent evaluation than 
those for a 30 percent evaluation from January 10, 2002 to 
June 9, 2003.

B.  From June 10, 2003 to July 28, 2004

The December 2004 rating decision increased the Veteran's 
PTSD rating to 50 percent from June 10, 2003.  The Board 
concurs and finds that that the evidence from June 10, 2003 
to July 28, 2004, only meets the criteria for a 50 percent 
rating for the Veteran's PTSD.

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  
The severity of the effects of a mental disorder determines 
the rating.  Id.  

The Board finds the evidence meets the criteria for a 50 
percent rating for the Veteran's PTSD during this time 
period.  As shown above, the Veteran had symptoms of 
hypervigilance, flattened affect, panic attacks, nightmares, 
social avoidance, difficulty in dealing with social 
gatherings and some work situations, irritability and 
depression, due to PTSD.  These symptoms, along with GAF 
scores as high as 60 and as low as 50 indicate that the 
Veteran met the criteria for a 50 percent rating.

The Veteran's symptoms from June 10, 2003 to July 28, 2004, 
do not meet the criteria for a 70 percent rating for PTSD.  
Although the Veteran had a GAF score of 50 in August 2008, 
none of the evidence of record from June 10, 2003 to July 29, 
2004 shows suicidal ideation due to PTSD; speech that is 
illogical, obscure or irrelevant; or spatial disorientation.  
While there is indication of depression, the record does not 
indicate that the Veteran experienced a complete inability to 
establish and maintain effective social and work 
relationships during this period of time.  Additionally there 
is no indication of a neglect of personal hygiene or 
appearance.  Consequently, the Board finds that the 
disability picture for the Veteran's service-connected PTSD 
does not more nearly approximate the criteria for a 70 
percent evaluation than those for a 50 percent evaluation 
from June 10, 2003 to July 28, 2004.  

C.  From July 29, 2004

The August 2006 rating decision granted a 70 percent rating 
from July 29, 2004.  The Board concurs and finds that that 
the evidence from July 29, 2004 only meets the criteria for a 
70 percent rating for the Veteran's PTSD.  As shown above, 
the Veteran had symptoms of hypervigilance, flashbacks, 
nightmares, isolation and social avoidance, irritability, 
depression and difficulty in adapting to stressful situations 
(including a work situation) and difficulty in establishing 
and maintaining effective work and social relationships, due 
to PTSD.  These symptoms, along with a GAF score as low as 45 
indicate that the Veteran meets the criteria for a 70 percent 
rating.  Given the Veteran's contentions, his GAF scores, and 
his symptoms, the record more nearly approximates 
occupational and social impairment, with deficiencies in most 
areas than occupational and social impairment with reduced 
reliability and productivity contemplated in a 50 percent 
disability rating.  See 38 C.F.R. § 4.7 (when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating).  Therefore, the Board finds that the Veteran's PTSD 
symptoms most approximately meet the criteria for a 70 
percent rating.

The Veteran's symptoms do not meet the criteria for a 100 
percent rating for PTSD.  The greater weight of the evidence 
indicates that the Veteran's PTSD does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Veteran does not meet the criteria for a 100 percent rating.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 100 percent evaluation than 
those for a 70 percent evaluation.  The Board finds that 
since the grant of service connection the Veteran has met the 
criteria for a 70 percent rating and no higher.  See 
Fenderson, supra.

Extraschedular rating for the entire appeal period

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the 
Veteran's PTSD.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown for the 
entire period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his PTSD during the period of 
time on appeal.  In addition, there is no indication in the 
record that his PTSD alone markedly interferes with his 
employment-or daily activities, beyond what is contemplated 
in the rating schedule.  In sum, there is no indication in 
the record that the average industrial impairment from this 
disability would be in excess of that contemplated by the 
assigned evaluation; it is not impractical to apply the 
regular schedular standards.  For these reasons, a referral 
for an extra-schedular rating is not warranted.

Moreover, in light of the absence of evidence of marked 
occupational impairment, deficiencies in work, or reduced 
reliability and productivity, resulting from this 
service-connected disability alone-without regard to the 
Veteran's age, the Board concludes that consideration of the 
issue of entitlement to a total disability rating based on 
individual unemployability is not appropriate.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  

III.  Higher Combined Disability Rating for the Veteran's 
Service Connected Disabilities

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1 (2009). Separate diagnostic codes 
identify the various disabilities.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein.  See 38 C.F.R. § 4.25 (2009).  The Veteran was 
issued a copy of the Combined Ratings Table in the Statement 
of the Case mailed to him in May 2008 contained Table I, 
Combined Ratings Table, results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  Thus if 
there are three disabilities ratable at 60 percent, 40 
percent, and 20 percent, respectively, the combined value for 
the first two will be found opposite 60 and under 40 and is 
76 percent.  This 76 will be combined with 20 and the 
combined value for the three is 81 percent.  This combined 
value will be converted to the nearest degree divisible by 10 
which is 80 percent.  The same procedure will be employed 
when there are four or more disabilities.  38 C.F.R. § 4.25.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26 (2009).

The Veteran contends that his service-connected disabilities 
should have yielded a combined evaluation higher than what 
was determined at various points in his appeal.  The Board 
therefore will evaluate his combined rating percentages for 
each rating decision issued during the course of the period.  

The Veteran's compensable service-connected disabilities as 
of the March 2003 rating decision were: myofascial pain 
syndrome, rated as 40 percent and PTSD, rated as 30 percent.

The Board has calculated the Veteran's combined evaluation by 
applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
his compensable service-connected disabilities, as follows:

The 40 percent rating for myofascial pain syndrome combined 
with 30 percent for PTSD equals 58 percent, which is rounded 
up to 60 percent.  Therefore, the combined evaluation of the 
Veteran's service-connected disabilities was 60 percent.  
Thus, the RO correctly applied 38 C.F.R. § 4.25 in 
calculating the Veteran's current combined evaluation of 60 
percent.

The Veteran's compensable service-connected disabilities as 
of the December 2004 rating decision were: myofascial pain 
syndrome, rated as 40 percent and PTSD, rated as 50 percent.

The 50 percent for PTSD combined with a 40 percent rating for 
myofascial pain syndrome equals 70 percent.  Therefore, the 
combined evaluation of the Veteran's service-connected 
disabilities was 70 percent.  Thus, the RO correctly applied 
38 C.F.R. § 4.25 in calculating the Veteran's current 
combined evaluation of 70 percent.

The Veteran's compensable service-connected disabilities as 
of the August 2006 rating decision were: myofascial pain 
syndrome with fibromyalgia, rated as 40 percent; PTSD, rated 
as 70 percent; migraine headaches, rated as 50 percent; 
pruritus with urticaria, rated as 10 percent and irritable 
bowel syndrome, rated as 10 percent.  

The 70 percent for PTSD combined with a 50 percent rating for 
migraine headaches equals 85 percent.  The 85 percent 
combined with 40 percent for myofascial pain syndrome with 
fibromyalgia equals 91 percent.  The 91 percent combined with 
10 percent for pruritus with urticaria equals 92 percent.  
The 92 percent combined with 10 percent for irritable bowel 
syndrome equals 93 percent.   Therefore, the combined 
evaluation of the Veteran's service-connected disabilities 
was 90 percent.  Thus, the RO correctly applied 38 C.F.R. § 
4.25 in calculating the Veteran's current combined evaluation 
of 90 percent.

The Veteran's compensable service-connected disabilities as 
of the April 2008 rating decision were: myofascial pain 
syndrome with fibromyalgia, rated as 40 percent; PTSD, rated 
as 70 percent; migraine headaches, rated as 50 percent; 
pruritus with urticaria, rated as 10 percent and irritable 
bowel syndrome, rated as 10 percent.  

The 70 percent for PTSD combined with a 50 percent rating for 
migraine headaches equals 85 percent.  The 85 percent 
combined with 40 percent for myofascial pain syndrome with 
fibromyalgia equals 91 percent.  The 91 percent combined with 
10 percent for pruritus with urticaria equals 92 percent.  
The 92 percent combined with 10 percent for irritable bowel 
syndrome equals 93 percent.  Therefore, the combined 
evaluation of the Veteran's service-connected disabilities 
was 90 percent.  Thus, the RO correctly applied 38 C.F.R. § 
4.25 in calculating the Veteran's current combined evaluation 
of 90 percent.

The Veteran's compensable service-connected disabilities as 
of the April 2009 rating decision were: myofascial pain 
syndrome with fibromyalgia, rated as 40 percent; PTSD, rated 
as 70 percent; migraine headaches, rated as 50 percent; 
pruritus with urticaria, rated as 10 percent;  irritable 
bowel syndrome, rated as 10 percent and chronic fatigue 
syndrome, rated as 40 percent.  

The 70 percent for PTSD combined with a 50 percent rating for 
migraine headaches equals 85 percent.  The 85 percent 
combined with 40 percent for myofascial pain syndrome with 
fibromyalgia equals 91 percent.  The 91 percent combined with 
40 percent for chronic fatigue syndrome equals 95 percent.  
Once 95 percent is hit, it will be automatically rounded to 
100 percent, so there is no need to go on.  Therefore, the 
combined evaluation of the Veteran's service-connected 
disabilities was 100 percent.  Thus, the RO correctly applied 
38 C.F.R. § 4.25 in calculating the Veteran's current 
combined evaluation of 100 percent.

The Board notes that the May 2009 rating decision contains 
the same disability ratings and combined rating of 100 
percent as the April 2009 rating decision.  

The Board can see why the Veteran may be puzzled over the 
calculation of his combined evaluation.  The Combined Ratings 
Table is hardly a model of simplicity.  However, crucial to 
the outcome of this case, the computation of the combined 
evaluation does not operate by way of simply adding all 
separate disability percentages.  There is an important 
distinction between adding percentages together and combining 
percentages together using the Combined Ratings Table.  The 
Combined Ratings Table is employed to obtain an evaluation 
which reflects the "efficiency" of Veterans, as being 
affected first by the most disabling condition followed by 
less disabling conditions in descending order.

As shown, the RO's calculation of the Veteran's combined 
evaluation for his compensable service-connected disabilities 
was proper during the entire period of the appeal, and he is 
not entitled to a higher combined evaluation by operation of 
law.  Where the law and not the evidence is dispositive, the 
claim is denied because of lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for an increased rating by a letter 
in September 2004.  This was followed by a subsequent 
readjudication in December 2004.  In a September 2007 letter, 
the Veteran was given the specific notice required by 
Dingess, supra, although as applicable to another claimed 
disability.  

The Board finds that despite any deficiency in providing 
notice the Veteran is not prejudiced in this matter.  He was 
given the diagnostic codes and rating criteria for 
degenerative joint disease, right and left knees, in the 
rating decisions and statement of the case.  This 
notification shows that that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim.  Further, the Veteran has been represented by a 
Veteran's Service Organization during this appeal process and 
has had a meaningful opportunity to assist in development of 
his claim.  Thus, the Veteran was accordingly made well aware 
of the requirements for increased evaluations pursuant to the 
applicable diagnostic criteria.  The Veteran described how 
the disability impacted his daily activities in his VA 
examinations in November 2002 and October 2004.  
Consequently, it is also demonstrated that he had actual 
knowledge of the specific rating criteria for the disability, 
and why higher ratings had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  Private medical records have been obtained.  
The Veteran was given VA medical examinations in connection 
with the claim.  Written statements from the Veteran and his 
representatives are of record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the Veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  





ORDER

The appeal for entitlement to service connection for 
leishmaniasis, to include a skin condition, is dismissed.  

A 30 percent rating for PTSD, effective from January 10, 
2002, is granted, subject to the provisions governing the 
award of monetary benefits.

An increased rating in excess of 30 percent, from January 10, 
2002 to June 9, 2003, for PTSD is denied.  

An increased rating in excess of 50 percent, from June 10, 
2003 to July 28, 2004, for PTSD is denied.  

An increased rating in excess of 70 percent, from July 29, 
2004, for PTSD is denied.  

A higher combined disability rating, at any time during the 
appeal period, for the Veteran's service connected 
disabilities is denied.


REMAND

The Veteran contends that he injured his ankles and feet in 
service and has had problems with them ever since service, 
including joint pain, aching, and swelling, as well as 
arthritis.  In particular, the Veteran contends he twisted 
his ankle and foot and was treated in service in 1985  He 
contends that he was on crutches for several weeks and over 
the years he developed severe joint pain, aching and 
swelling, more predominantly in his right foot and ankle. The 
Veteran also contends that he became airborne and air assault 
qualified during his military training and that this and his 
physical training led to his foot and ankle pain.  

Service treatment records show the Veteran was treated for a 
right ankle injury in July 1985 and February 1990.  There was 
no indication of a chronic condition while in service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with ankle or foot 
disabilities while in service, "the fact that a condition 
was not diagnosed cannot, by itself, serve to rebut a 
subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  The Veteran's service treatment 
records document injury to his right ankle.  His VA treatment 
records often seem to attribute this pain to his service-
connected myofascial pain syndrome with fibromyalgia, but a 
September 2008 VA treatment record indicates that the 
symptoms he was reporting could be attributed to plantar 
fasciitis.  In addition, a March 2009 VA treatment record 
indicated the Veteran has chronic plantar fasciitis and had 
arthritis changes in the ankle joints as well.  The Veteran 
is competent to attest that he has experienced symptoms such 
as pain and swelling involving his ankles and feet since exit 
from service.  His reports of a continuity of symptomatology 
can satisfy the requirement for evidence that the claimed 
disability may be related to service.  See McLendon, supra.  
The threshold for finding a link between current disability 
and service is low for the purposes of obtaining a VA 
examination or opinion.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006); McLendon, 20 Vet. App. at 83.  

Therefore, the Board is of the opinion that the Veteran 
should be afforded a VA medical examination to determine the 
nature of any foot or ankle disability and whether they are 
related to his period of service, including bilateral ankle 
arthritis and bilateral plantar fasciitis.  

The Board also notes that the Veteran has been receiving 
medical treatment through VA and the most recent records 
obtained by VA reflecting this treatment are from October 
2008, aside from a record the Veteran submitted from March 
2009.  There may be additional more current VA treatment 
records not included in the Veteran's claims file; these must 
be obtained.  See 38 C.F.R. § 3.159(c)(2).

The Veteran was provided a VA medical examination to evaluate 
the current severity of his myofascial pain syndrome with 
fibromyalgia in March 2009.  However, the RO attributed the 
Veteran's foot and ankle symptoms to his myofascial pain 
syndrome with fibromyalgia.  In addition, the Veteran 
submitted a written statement in March 2009 that seems to 
indicate that the Veteran's symptoms have worsened.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a).  Therefore, the Board finds that a 
contemporaneous and thorough VA examination should be 
conducted to determine the current severity of the Veteran's 
myofascial pain syndrome with fibromyalgia.  Such examination 
and opinion would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Therefore, the Board finds that the issue of entitlement to 
an increased evaluation of myofascial pain syndrome with 
fibromyalgia, currently evaluated at 40 percent is 
inextricably intertwined with the continuing question of 
entitlement to service connection for bilateral ankle 
conditions and bilateral plantar fasciitis.  Accordingly, 
adjudication of the increased rating claim must be deferred 
pending further adjudication.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination(s) and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all of the Veteran's VA treatment 
records from October 2008 to the present.  

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any foot and ankle disorder, 
separate and distinct from the Veteran's 
myofascial pain syndrome with 
fibromyalgia.  Any foot and ankle symptoms 
should be reported and attributed to the 
appropriate diagnosis.  Any diagnostic 
testing deemed to be necessary by the 
examiner should be accomplished.  If the 
examiner determines that the Veteran 
suffers from any distinct foot and/or 
ankle disorders, to include plantar 
fasciitis or arthritis, he or she should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
Veteran's foot and/or ankle disabilities 
are related to the Veteran's military 
service.  The entire claims file must be 
made available to the designated examiner 
and reviewed, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All conclusions should be supported by a 
clear rationale consistent with the 
evidence of record.

3.  The Veteran should be afforded a VA 
medical examination for the purposes of 
determining the severity of his service- 
connected fibromyalgia. The claims folder 
must be provided to the examiner for 
review in connection with the examination. 
After examining the Veteran and reviewing 
the claims folder, the examiner should 
comment on severity and duration of the 
Veteran's fibromyalgia, to include stating 
whether the disability is episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or 
overexertion, but that are present more 
than one-third of the time, or whether it 
is constant, or nearly so, and refractory 
to therapy. The examiner should also 
comment on the presence or absence of any 
associated musculoskeletal pain, tender 
points, fatigue, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  The 
examiner should also comment on whether 
the Veteran's disability causes marked 
interference with employment or requires 
frequent periods of hospitalization.  

4.  Once the above actions have been 
completed, and after undertaking any 
additional development deemed to be 
necessary, readjudicate the claim.  If the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


